Mr. Terry Ballard Assistant City Attorney 2115 Main Street North Little Rock, AR  72114
Dear Mr. Ballard:
This is in response to your request for an opinion pursuant to the A.C.A. 25-19-105(c)(3)(B) (Supp. 1987), a provision of the Arkansas Freedom of Information Act ("FOIA").  Specifically, you wish to know whether your denial of access to the disciplinary records of several North Little Rock Police Department employees is consistent with the FOIA.
Under the circumstances presented here, the answer to your question is "yes".
Your letter of denial states that the employees in question have never been suspended or terminated.
Arkansas Code Annotated 25-19-105(c)(1) specifically states that the type of records requested are not subject to public scrutiny unless and until the documents form the basis for a decision to suspend or terminate.  Certain other qualifications also apply. See Attorney General Op. No. 88-303, copy enclosed.
Absent a showing that the employees have been suspended or terminated based upon the records requested, I must conclude that the documents are not subject to public inspection and copying.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.